Citation Nr: 0834708	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted in order 
to establish service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970 and from March 1979 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in September 2006 and testified regarding his 
symptomatology. A transcript is of record.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The September 2000 rating decision denying the claim of 
entitlement to service connection for hypertension is final.

2. The evidence associated with the claims file subsequent to 
the September 2000 rating decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for hypertension.


CONCLUSION OF LAW

Evidence received since the final September 2000 RO decision 
denying the veteran's claim for service connection for 
hypertension is new and material, and the veteran's claim for 
that benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening of the Claim

The veteran's claim for service connection for hypertension 
(high blood pressure) was originally denied in an October 
1990 rating decision. The veteran was notified the same month 
and did not appeal. The October 1990 rating decision, 
therefore, represents the last final action on the merits of 
that claim. Glynn v. Brown, 6 Vet. App. 523 (1994). The 
October 1990 denial was confirmed and continued by the RO in 
a rating decision denying the reopening of that claim issued 
in September 2000. The veteran was informed of that denial 
that same month, but he did not appeal. The September 2000 
rating action therefore represents the last final decision on 
any basis as to the issue of entitlement to service 
connection for hypertension. Evans v. Brown, 9 Vet. App. 273 
(1996).

In November 2003, the veteran filed an application to reopen 
the claim of service connection for hypertension, with the 
requirement of the submission of new and material evidence. 
While in an April 2004 rating decision, the RO reopened and 
then denied the veteran's claim on the merits, in an April 
2008 Supplemental Statement of the Case, the AMC found that 
the veteran had not submitted new and material evidence to 
reopen the claim. 

The Board is obligated by law to undertake a de novo review 
of the reopening issue.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Having done so, the Board will reopen the veteran's claim 
finding the veteran has submitted new and material evidence. 

The law provides that unappealed rating actions of the RO are 
final. 38 U.S.C.A. § 7105. In order to reopen a claim there 
must be added to the record "new and material evidence." 38 
U.S.C.A. § 5108.

Evidence associated with the claims file prior to the 
September 2000 rating decision consisted of service treatment 
records, VA medical records, and statements from the veteran. 

Evidence associated with the claims file subsequent to the 
September 2000 rating decision includes VA medical records, 
Board hearing testimony, internet articles submitted by the 
veteran, and further lay statements from the veteran.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits. Evans v. Brown, 9 
Vet. App. 273, 285 (1996). The provisions of 38 C.F.R. § 
3.156(a), defining new and material evidence was amended and 
applies to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).

That amendment applies in this case. Thus, as general rule, a 
claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence obtained after the last disallowance 
is "new and material." Under 38 C.F.R. § 3.156(a), new 
evidence means evidence not previously submitted to agency 
decision makers. Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). The 
credibility of the evidence is presumed for the purpose of 
reopening. Justus v. Principi, 3 Vet. App. 510 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

The veteran testified at his September 2006 Board hearing, 
that he was notified he had high cholesterol in service and 
was not treated for the condition. The veteran also claimed 
that his blood pressure readings were elevated in service. 
The veteran submitted internet articles that indicated a 
possible association between high cholesterol and 
hypertension.

As this evidence specifically addresses the possibility of a 
link between the veteran's current disability and service 
within the requisite degree of competent medical opinion, 
such evidence raises a reasonable possibility of 
substantiating the claim and must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156 
(2007).  

Accordingly, the claim of entitlement to service connection 
for hypertension is reopened. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for hypertension is 
reopened. To this extent and to this extent only, the appeal 
is granted.




REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

The veteran contends that his currently diagnosed 
hypertension began in service with elevated blood pressure 
readings and high cholesterol readings, which were not  
medically treated. The veteran submitted new and material 
evidence in the form of hearing testimony and internet 
articles concerning high cholesterol and hypertension. 

The successful reopening of a previously denied claim 
triggers VA's duty to assist the claimant. 38 U.S.C.A §  
5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 
(1996) (Holding that unless new and material evidence has 
been submitted, the duty to assist does not attach); see also 
Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (Holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)  

The evaluation of treatise and medical information articles 
is conducted on a case-specific basis. The Court of Appeals 
for Veterans Claims has observed that where the facts as 
ascertainable by a medically untrained individual could be 
reported, and where the proffered medical text or treatise 
could support the proponent's theory that those facts 
indicated the presence or nexus of a disorder, a claim should 
be developed to ascertain whether such a medical nexus is 
supportable. See, e.g., Wallin v. West, 11 Vet. App. 509 
(1998). The issue is one requiring medical expertise, and VA 
may not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  As there are symptoms of and a 
diagnosis of elevated cholesterol and elevated blood pressure 
readings in-service, the Board finds further clarification is 
necessary. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
veteran is in receipt of any VA, non-
VA, or other relevant medical or lay 
information which he wishes to submit 
in support of his claim, and he should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file. The RO/AMC should then obtain 
these records and associate them with 
the claims folder.

2.	After a reasonable period of time or 
upon the veteran's response, the 
RO/AMC will obtain a VA medical 
opinion and if necessary, an 
examination, from a physician with the 
appropriate expertise; the purpose of 
the opinion is to determine the 
etiology and development of the 
veteran's hypertension, to include the 
veteran's in-service elevated 
cholesterol as a cause or contributing 
factor. 

The following considerations will 
govern the opinion, and if necessary, 
examination:

a. The claims folders, including all 
medical records, service records, and 
internet articles submitted by the 
veteran, and a copy of this remand, 
will be reviewed by the examiner. The 
examiner must acknowledge receipt and 
review of the claims folders, the 
medical records obtained, and a copy 
of this remand.

b.  The examiner is requested to 
specifically address the internet 
articles submitted by the veteran. 

c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. The examiner 
is to specifically address in his 
conclusion the issue contained in the 
purpose of the opinion, as noted 
above. If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so 
state. 

3.	Following such development, the RO/AMC 
should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or 
examination report do not contain 
sufficient detail, it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes). If any such action does not 
resolve the claim, the RO/AMC shall 
issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, 
if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


